UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 0R 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: December 31, 2012 ¨ TRANSITION REPORT UNDER SECTION 13 0R 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from: Commission file number: 002-95626-D SIONIX CORPORATION (Exact name of registrant as specified in its charter) Nevada 87-0428526 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No. 914 Westwood Blvd., Box 801 Los Angeles, California (Address of principal executive offices) (Zip Code) Issuer’s telephone number (704) 971-8400 (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period than the registrant was required to submit and post such files).Yes x No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filed,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). ¨ Yes x No Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date.As of February 15, 2013 the number of shares of the registrant’s classes of common stock outstanding was 426,996,914. Table of Contents Part I - Financial Information 3 Item 1. Condensed Consolidated Financial Statements (Unaudited) 3 Balance Sheets as of December 31, 2012 and September 30, 2012 3 Statements of Operations for the three months ended December 31, 2012 and 2011 4 Statements of Cash Flows for the three months ended December 31, 2012 and 2011 5 Notes to financial statements 6 Forward-Looking Statements Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 13 Item 3. Quantitative and Qualitative Disclosures About Market Risk 16 Item 4. Controls and Procedures 16 Part II – Other Information 16 Item 1. Legal Proceedings 16 Item 1A. Risk Factors 16 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 16 Item 3. Defaults Upon Senior Securities 16 Item 4. Mine Safety Disclosure 17 Item 5. Other Information 17 Item 6. Exhibits 17 Signatures 18 2 Part I, Item 1.Financial Statements. Sionix Corporation Condensed Consolidated Balance Sheets (Unaudited) As of December 31, 2012 As of September 30, 2012 ASSETS Current assets: Cash and cash equivalents $ $ Other receivable Inventory Other current assets Total current assets Non-current assets: Property and equipment, net Total assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current liabilities: Accounts payable $ $ Accrued expenses Notes payable - related parties Convertible notes, net of debt discount Secured promissory notes Deferred Revenue Derivative liability Shares to be issued Total current liabilities Long-Term Debt, net of discount - Total Liabilities $ $ Stockholders' Deficit Stockholders' Deficit Attributable to Sionix Corporation: Preferred stock, $0.001 par value, 10,000,000 shares authorized at December 31, 2012 - Common stock, $0.001 par value (600,000,000 shares authorized; 417,021,530 shares issued and outstanding at December 31, 2012; 387,968,434 shares issued and outstanding at September 30, 2012) Additional paid-in capital Accumulated deficit ) ) Total stockholders' deficit attributable to Sionix Corporation ) ) Equity attributable to noncontrolling interest - Total stockholders' deficit ) ) Total liabilities and stockholders' deficit $ $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 3 Sionix Corporation Condensed Consolidated Statement of Operations Unaudited Three Months Ended December 31, Operating expenses General and administrative $ $ Sales and marketing Research and development Depreciation Total operating expenses Loss from operations ) ) Other income (expense) Interest expense and financing costs ) ) Gain (loss) on change in fair value of derivative liability Loss on sale of property and equipment ) - Gain on settlement of debt Total other income (expense) ) ) Loss before income taxes ) ) Income taxes - - Net loss $ ) $ ) Basic loss per share $ ) $ ) Diluted loss per share $ ) $ ) Basic weighted average number of shares of common stock outstanding Diluted weighted average number of shares of common stock outstanding The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 4 Sionix Corporation Condensed Consolidated Statements of Cash Flows Three Months Ending December 31, 2012 and 2011 Cash flows from operating activities Net loss $
